           IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

RAYFORD PRYOR, JR.
ADC #108089                                                 PLAINTIFF

v.                        No. 5:17-cv-240-DPM

DENISE POWELL; RUTH THOMAS,
Doctor, UAMS; JASON KELLEY, Director
of Health and Correction, Varner Unit;
ESTELLA BLAND, APN, Varner Unit;
RORY GRIFFIN, Deputy Director, ADC;
RONALD STUKEY, Doctor;
WENDY KELLEY, Director, ADC;
KENDRA SENATE ROBERTS, APN;
and DEXTER PAYNE                                        DEFENDANTS

                                 ORDER
     1.      The Court withdraws the reference.
     2.      Pryor hasn't filed a free-world application to proceed in
forma pauperis; and the time to do so has passed. NQ 79. Further, his
mail is now being returned undelivered.       NQ 84.   Pryor' s complaint
and amended complaints will therefore be dismissed without
prejudice.    LOCAL RULE   5.5(c)(2).   All pending motions are denied
without prejudice as moot.       An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
So Ordered.




                  D.P. Marshall Jr.
                  United States District Judge




              2
